Citation Nr: 1414272	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition, claimed as tinea versicolor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1982 to March 1982.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated February 2000 to January 2013 and a March 2014 Appellate Brief.  The other documents in the virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO denied reopening the Veteran's claim of entitlement to service connection for a skin condition, claimed as tinea versicolor.  

2.  Evidence added to the record since the last final decision in January 2008 is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a skin condition, claimed as tinea versicolor, is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a skin condition, claimed as tinea versicolor.  38 U.S.C.A. § 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

Here, the duty to notify the Veteran regarding his new and material evidence claim was satisfied by way of a letter dated May 2010.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA examination.  However, in regards to new and material evidence claims, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in this case.  38 C.F.R. § 3.159(c)(4)(iii) (2013).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a skin condition, claimed as tinea versicolor.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.
Here, the record reflects that the Veteran was initially denied service connection for a skin condition in November 1990.  Additionally, in April 1997 and October 2003, the Board denied reopening the Veteran's claim.  

In a January 2008 rating decision, the RO again denied reopening the Veteran's claim.  The RO concluded that the Veteran had not submitted new and material evidence to reopen his claim as the record failed to indicate that the Veteran's current diagnosis of tinea versicolor was incurred in, or aggravated by, the Veteran's active service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 28, 2008.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the January 2008 rating decision included the Veteran's service treatment records; private treatment records dated April 1985 to October 1985, April 1989, and January 1996; VA treatment records dated March 1991 to August 1993 and November 1993 to December 1993; a September 1997 statement where the Veteran asserts he was told his skin condition was caused by the detergent used in-service; a September 2000 informed consent for a skin study; a June 2002 VA prescription; and a copy of the Veteran's VA identification card and patient data card.  

The Veteran submitted an application to reopen his claim in April 2010.  The evidence received since the January 2008  rating decision includes; VA treatment records dated February 2000 to January 2013 that shows treatment for, and complaints of, a skin condition; a March 2010 private treatment record that shows prescriptions for a generalized allergic reaction and tinea curis; a March 2010 Report of Contact where the Veteran reported his tinea versicolor was caused by his diabetes; a compilation of the Veteran's prescriptions from CVS Pharmacy; a business card from a diabetes nurse; a copy of the Veteran's VA identification card and patient data card; and a January 2011 statement where the Veteran asserts he was told his skin condition was caused by the detergent used in-service.  

The Board finds that some of the evidence received since the January 2008 rating decision is new in that it was not previously of record.  However, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The Board notes that although VA and private treatment records show continued treatment for a skin condition, they do not provide evidence that the Veteran's skin condition was incurred in, or aggravated by his active service.  Additionally, the Board acknowledges the Veteran's assertion that his skin condition was caused by the detergent used in-service, however, the Board finds that this assertion was considered in the previous denials.  Finally, the Board also acknowledges the Veteran's assertion that his tinea versicolor was caused by his diabetes.  However, as diabetes is not service connected, there is no basis to provide service connection on a secondary basis.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied.







      CONTINUE ON THE NEXT PAGE

ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin condition, claimed as tinea versicolor, the appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


